Balanced Fund Institutional Class Y Class Investor Class Advisor Class Treasury Inflation Protected Securities Fund Institutional Class Y Class Investor Class Supplement Dated September 15, 2010 To the Prospectus dated March 1, 2010 as Amended May 4, 2010 and as Supplemented on July 29, 2010 and May 19, 2010 The American Beacon Balanced Fund now pays dividends quarterly.Therefore, in the “Distributions and Taxes” section on page 75 of the Prospectus, the following rows in the table after the first paragraph are hereby changed to: Fund Dividends Paid Balanced Quarterly Treasury Inflation Protected Securities Semi-Annually PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
